DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 October 2020 has been entered.
Claim Status
Claims 1-19 and 21-22 are pending in the current application. Claims 8-15 and 22 have been withdrawn.
Claim Interpretation



With regard to Claims 1-7, 16-19, and 21, “unloaded column” will be examined according to the instant specification Page 8, 2nd paragraph, “by unloaded column, it is meant that the same column that has not been loaded with a sample to be separated, or just prior to any breakthrough of either the target compound or impurities”. As a result, “loaded column” will be examined as a column in which breakthrough has been achieved.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:



With regard to Claims 1-7, the Examiner has determined the claims to be patent ineligible under 35 USC 101 under the following rationale: 
Step 1 – The Claims are directed to a process, which is one of the statutory categories of invention.
Step 2A, Prong One – The Claims recite “comparing the first and second pressure measurement to determine the level of saturation of the chromatography media” in Claim 1, which falls under the abstract idea category of (c) mental processes as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, pages 50-57), such that the recitation is directed to a judicial exception.
Step 2A, Prong Two – The Claims are evaluated to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Claim 1 recites “determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, stopping a loading step and initiating a column wash step, wherein the loading step comprises loading a sample into the loaded column”. With regard to “stopping a loading step and initiating a column wash step, wherein the loading step comprises loading a sample into the loaded column”, the judicial exception in Claims 1-7 appears to be integrated into a practical application. 
Step 2B – The Claims as a whole are evaluated to determine if there are additional limitations that amount to significantly more than the judicial exception. While Claims 1-7 do not appear to be directed to more than well-understood, routine, conventional activities previously known to the industry, and which are specified at a high level of generality. Stopping a loading step and initiating a column wash step, wherein the loading step comprises loading a sample into a loaded column, is a well-understood, routine, and conventional activity within the art of chromatography. See MPEP § 2106.05(d) and (g). See for example Bangtsson (US 2012/0091063, [0028]).






With regard to Claims 16-19 and 21, the Examiner has determined the claims to be patent ineligible under 35 USC 101 under the following rationale:
Step 1 – The Claims are directed to a process, which is one of the statutory categories of invention.
Step 2A, Prong One – Claim 16 recites “determining saturation level of the at least one chromatography column” and recites “comparing the first and second pressure measurement to determine the level of saturation of the chromatography media”. Claim 18 recites “determining the saturation level of each chromatography column according to claim 6” and Claim 6 recites “the method according to claim 1, wherein the first and second pressure are measured using a detector of the same type”. As a result, “comparing the first and second pressure measurement to determine the level of saturation of the chromatography media” from Claims 1 and 16 falls under the abstract idea category of (c) mental processes as set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, pages 50-57), such that the recitation is directed to a judicial exception.
Step 2A, Prong Two – The Claims are evaluated to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. Claim 16 recites “determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, controlling the start and stop of a loading step, wherein the loading step comprises loading a sample into the loaded column”. However, the step of controlling does not apply the judicial exception in a meaningful way, and appears to only generally link the use of the judicial exception to a particular technological environment. For example, it is not clear under which conditions the loading step is stopped at the saturation point level, and under which conditions the loading step is started at the saturation point level. “Controlling the start and stop of a loading step” is not particular, and is instead merely instructions to “apply” the judicial exception in a generic way. 
Claim 18 recites “determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, modifying a flow rate of (i) a buffer pump or (ii) the feed to and between the columns in dependence of the determined saturation level”. However, the relationship between flow rate and determined saturation level is expressed at a high level of generality such that the limitation appears to only generally link the use of the judicial exception to a particular technological environment. For example, there are no recitations directed to how the flow rates of either the buffer pump or feed are modified according to the saturation point level. 
As a result, Claims 16-19 and 21 do not use the determination of the level of saturation to effect a transformation or reduction of a particular article to a different state Claims 16-19 and 21.
Step 2B – The Claims as a whole are evaluated to determine if there are additional limitations that amount to significantly more than the judicial exception. As above, none of Claims 16-19 and 21 sufficiently limit the use of the mental process of “comparing the first and second pressure measurement to determine the level of saturation of the chromatography media”. Claim 16 recites “determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, controlling the start and stop of the different chromatography process steps”. However, the step of controlling does not apply the judicial exception in a meaningful way, and appears to only generally link the use of the judicial exception to a particular technological environment. For example, it is not clear under which conditions the loading step is stopped at the saturation point level, and under which conditions the loading step is started at the saturation point level. “Controlling the start and stop of a loading step” is not particular, and is instead merely instructions to “apply” the judicial exception in a generic way. 
Claim 18 recites “determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, modifying a flow rate of (i) a buffer pump or (ii) the feed to and between the columns in dependence of the determined saturation level”. However, the relationship between flow rate and determined saturation level is expressed at a high level of generality such that the limitation appears to only generally link the use of the judicial exception to a particular Claims 18 and 20 are generic; the claims do not require a particular chromatography column or pumps that amount to significantly more than the judicial exception. 
As a result, Claims 16-19 and 21 appear to simply append well-understood, routine, conventional activities previously known to the industry, specified as a high level of generality, to the judicial exception. See MPEP 2106.05(b) and (d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 17, “the different chromatography process steps” lacks antecedent basis in the claim since Claim 16 has been amended.

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 16-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bangtsson (US 2012/0091063), Gamble (US 7,178,386), and Nakamura (US 2013/0316892) or Gagnon (US 2014/0227766).
With regard to Claim 1, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding capacities of the column (determine saturation level) (Abstract). Bangtsson discloses a method for monitoring level of saturation of a chromatography media in a column (Abstract).

However, Bangtsson is silent to measuring a first pressure at the inlet of an unloaded column and measuring a second pressure at the inlet of a loaded column.
Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An application of Gamble’s processing system includes chromatography columns (C2/L1-58). 

It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of an unloaded column and measure a second pressure at the inlet of a loaded column of Bangtsson, as taught by Gamble, in order to develop a pressure profile of a column during loading (unloaded column) and when saturation is achieved (loaded column).
However, modified Bangtsson is silent to comparing the first and second pressure measurements to determine the level of saturation of the chromatography media.
Nakamura discloses that polymer particles can be used at a high flow rate when used as a filler for chromatography and have a high binding capacity for target molecules (Abstract). Nakamura that pressure in a chromatography column increases as the protein binding capacity decreases ([0038], [0106], [0175]).
Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is 
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to determine the level of saturation of the chromatography media, as taught by Nakamura or Gagnon, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
With regard to Claim 2, Bangtsson discloses wherein the level of saturation is continuously monitored during a chromatography process ([0011], [0033]). Therefore, the measurement of the second pressure of modified Bangtsson may be continuously monitored.
With regard to Claim 3, modified Bangtsson is silent to measuring a pressure from the effluent line of the unloaded column and the loaded column, respectively.
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).

However, modified Bangtsson is silent to generating a corrected pressure for the unloaded column and the loaded column, by adjusting the first pressure and the second pressure with the corresponding pressure from the effluent line, wherein the comparing step compares the corrected first and second pressures.
Bangtsson discloses a Deltasignalmax is calculated which is defined to be the feed signal minus the signal level for the effluent signal when it is in the plateau ([0026]). This Deltasignalmax can then be used for defining suitable levels for the breakthrough point and the saturation point for example ([0026]).  
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to generate a corrected pressure for the unloaded column and the loaded column of modified Bangtsson, by adjusting the first pressure and the second pressure with the corresponding pressure from the effluent line, wherein the comparing step compares the corrected first and second pressures, as taught by Bangtsson, in order to define suitable levels for the breakthrough point and the saturation point for example.
With regard to Claim 4, Bangtsson discloses calculating a deltasignal as the difference between the feed signal and the effluent signal at two different time points during the chromatography process, and using the deltasignal to determine a saturation 
With regard to Claim 5, Bangtsson discloses further comprising measuring UV signals from each chromatography column in a periodic counter current (PCC) system and using these UV signals to continuously determine the level of saturation of the different chromatography columns of the PCC system during the chromatography process ([0011], [0029]-[0031]). Therefore, it would be obvious to one of ordinary skill for the method of modified Bangtsson to further comprise measuring a first and second pressures from each chromatography column in a periodic counter current (PCC) system and using these second pressures together with the first pressures to continuously determine the level of saturation of the different chromatography columns of the PCC system during the chromatography process, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
With regard to Claims 6 and 7, Bangtsson discloses wherein the detectors are of the same type ([0023]). Therefore, modified Bangtsson discloses wherein the first and second pressure are measured using a detector of the same type (Claim 6), wherein the first and second pressure are measured using a pressure sensor (Claim 7
With regard to Claim 16, Bangtsson discloses a method for determining binding capacities of a chromatography column comprising detecting a feed signal representative of the composition of feed material provided to the inlet of the column, detecting an effluent signal representative of the composition of the effluent signal of the column, and using the feed signal and the effluent signal to determine binding capacities of the column (determining a saturation level of the at least one chromatography column) (Abstract). Bangtsson discloses a method for monitoring level of saturation of a chromatography media in a column (Abstract).
Bangtsson discloses that assessing the state of different columns at any given moment of a process are of particular interest ([0022]). Bangtsson discloses that knowing the binding capacity of a chromatography column at a particular level of breakthrough would allow one to assess if the column can still bind solutes and how much solute still can be bound before the column reaches full saturation ([0022]). Bangtsson discloses that detectors may be used at the feed and effluent lines of a chromatography column to detect signals being representative of the composition of the sample flowing at the respective location ([0023]). Bangtsson discloses that possible detectors may be UV, pH, conductivity, light scattering, fluorescence, IR, or visible light ([0023]). Furthermore, Bangtsson discloses continuous comparison of UV signals measured before and after each of several columns for determining breakthrough ([0045]-[0048]). Finally, Bangtsson discloses determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, stopping a loading step and initiating a column wash step, wherein the loading step comprises loading a sample into the loaded column ([0003], [0024], [0028]).

Gamble discloses a parallel fluid processing system including multiple fluid process regions containing solid material in fluid communication with a common first fluid source may be used to conduct analyses and/or synthesis in parallel (Abstract). An application of Gamble’s processing system includes chromatography columns (C2/L1-58). 
Gamble discloses that various types of detectors may be used to detect species separated and/or products synthesized at locations within, adjacent to, or downstream from a fluid process region (C13/L43-47). Quantitative and/or qualitative detection may be used to measure various physical parameters within each fluid process region (e.g., a chromatography column) including flow, pressure, temperature, and optical properties (C13/L60-C14/L2). Physical parameter measurements may be recorded as a function of time to develop pressure profiles, flow profiles, etc.) (C14/L2-14).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to measure a first pressure at the inlet of an unloaded column and measure a second pressure at the inlet of a loaded column of Bangtsson, as taught by Gamble, in order to develop a pressure profile of a column during loading (unloaded column) and when saturation is achieved (loaded column).
However, modified Bangtsson is silent to (iii) comparing the first and second pressure measurements to determine the level of saturation of the chromatography media.

Alternatively, Gagnon discloses materials and method for use of constrained cohydration agents in the purification of biological materials (Abstract). Gagnon discloses that practical binding capacity of a monolithic chromatographic material is determined more by pressure than surface availability, since pressure increases linearly throughout the sample loading process ([0164]).
Therefore, both Nakamura and Gagnon indicate that pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to compare the first and second pressure measurements to determine the level of saturation of the chromatography media, as taught by Nakamura or Gagnon, since pressure may be used to indicate the level of binding capacity remaining in a chromatography media (i.e., level of saturation). 
Bangtsson discloses determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, controlling the start and stop of a loading step, wherein the loading step comprises loading a sample into the loaded column ([0003], [0024], [0028]). Therefore, modified Bangtsson comprises determining whether the level of saturation has reached a saturation point level, and, if 
With regard to Claim 17, Bangtsson discloses characterized by continuously determining the saturation level during the chromatography process and in real time controlling the start and stop of the different chromatography process steps according to the determined saturation level ([0011], [0013], [0033]).
With regard to Claim 18, Bangtsson discloses a method for controlling a periodic counter current chromatography system comprising at least two columns, comprising the steps of detecting a feed signal representative of the composition of a feed material provided to the inlet of the columns, detecting effluent signals representative of the composition of the effluent from each column in the system, determining the binding capacities of each chromatography column, and controlling (i.e., modifying) the feed to and between columns in dependence on the determined binding capacities (Claim 22). Furthermore, Bangtsson discloses controlling (i.e., modifying) the flow rates for the feed and buffer pumps in dependence of the determined binding capacities (Claim 24).
Therefore, it would be obvious to one of ordinary skill in the art for modified Bangtsson of Claim 6 to comprise the steps of measuring a first pressure representative of the unloaded column from each column in the system, measuring a second pressure representative of the loaded column from each column in the system, determining the saturation level of each chromatography column according to claim 6, and determining whether the level of saturation has reached a saturation point level, and, if the saturation point level is reached, modifying a flow rate of (i) a buffer pump or (ii) the feed to and between columns in dependence on the determined saturation level, 
With regard to Claim 19, Bangtsson discloses the method characterized by continuously determining the saturation level during the chromatography process and in real time controlling the flow rate of the feed to and between the columns in dependence of the determined saturation level ([0022], Claims 23 and 24).






















With regard to Claim 21, Bangtsson discloses comprising compensating for any differences in the columns and/or flow rates by adjusting for how long, and in which position, different columns should be in a loading zone according to the determined saturation level ([0022], Claim 25).
Response to Arguments
Applicant's arguments filed 30 October 2020 have been fully considered but they are not persuasive. Applicant argues on Pages 7-8 of the Remarks that amended Claims 1, 16, and 18 recite practical applications and add significantly more than the judicial exception to the claims.
In response, the Examiner respectfully disagrees. Please see the updated 35 USC 101 rejection for further detail.
Applicant argues on Page 8 of the Remarks that Gamble does not teach or suggest measuring a pressure at an inlet of an unloaded column (emphasis Applicant). Applicant argues that unloaded columns, however, are not subjected to the detection techniques of Gamble. Applicant argues that the detectors of Gamble are configured to detect “species separated” or “products synthesized”, not a parameter of an unloaded column that lacks a “species” or “product” or “calibrant”. 

In response, Applicant’s arguments suggest that “unloaded columns” means a column that does not have any chromatography media and does not perform any kind of separation of target solutes or other species within the chromatography media. However, that is not the definition of “unloaded columns” from the instant specification. 
According to the instant specification Page 8, 2nd paragraph, “by unloaded column, it is meant that the same column that has not been loaded with a sample to be separated, or just prior to any breakthrough of either the target compound or impurities”. As a result, Applicant’s definition of unloaded column from the instant specification clearly means that an unloaded column contains chromatography media (“stationary phase media”) and is performing separation of target compounds or impurities (“species”). Therefore, Applicant’s arguments are not persuasive. Furthermore, Gamble does not require each and every column to have a calibrant, as Applicant claims. Rather, a calibrant can be applied to a column when a correction method is employed (C15/L14-15). The Examiner is not incorporating the correction methods of Gamble into the teachings of Bangtsson.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777